Case: 19-30149      Document: 00515160516         Page: 1    Date Filed: 10/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 19-30149                             FILED
                                                                       October 16, 2019
                                 Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIC J. WICKER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CR-108-1


Before STEWART, DENNIS, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Eric J. Wicker has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Wicker has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30149      Document: 00515160516        Page: 2    Date Filed: 10/16/2019


                                    No. 19-30149

      In this circuit, where the oral and written pronouncements vary, it is the
oral pronouncement of sentence that controls. United States v. Shaw, 920 F.2d
1225, 1231 (5th Cir. 1991). Generally, when there is such a discrepancy, this
court remands the case to have the district court amend the written judgment
to conform to its oral judgment. United States v. Martinez, 250 F.3d 941, 942
(5th Cir. 2001). In its oral pronouncement, the district court stated as follows
regarding Wicker’s federal sentence:
      [It] shall run concurrently [with] any sentence imposed in docket
      number 03-18-0524 of the 19th Judicial District Court, Baton
      Rouge, Louisiana. His sentence shall run consecutively to any
      sentences imposed in docket number 03-15-0863, 09-16-0337 and
      05-18-[0]267 1 of the 19th Judicial District Court, Baton Rouge;
      docket number 16-CR-129181s, 17-CR-118432s, and 18-BR-
      050392 of the Baton Rouge City Court, docket number 38760 of the
      23rd Judicial District Court, Gonzales, Louisiana and any
      sentence imposed as a result of the defendant’s arrest by the Baton
      Rouge Police Department for theft and traffic control signals on
      August 3rd, 2018.
      These oral instructions, however, were not included in the written
judgment. The absence of the oral pronouncement from the written judgment
creates a conflict, insofar as the written judgment “imposes a more burdensome
requirement than that of the oral pronouncement” by eliminating Wicker’s
ability to have his federal sentence run concurrently with any state sentence
stemming from the same underlying conduct as the federal offense. See United
States v. Flores, 664 F. App’x 395, 398 (5th Cir. 2016) (internal quotation marks
and citation omitted). We therefore remand for the limited purpose of allowing
the district court to conform the written judgment with the oral
pronouncement. See Flores, 664 F. App’x at 399.



      1  The oral pronouncement contains a typographical error; the docket number should
read, “5-18-0267.”


                                           2
    Case: 19-30149   Document: 00515160516    Page: 3   Date Filed: 10/16/2019


                               No. 19-30149

     Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED to the district
court for the limited purpose of conforming the written judgment to the oral
pronouncement.




                                     3